 TEAMSTERS LOCAL 519 (RUST ENGINEERING)TeamstersLocalUnion #519, affiliatedwith theInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpersof America(Rust EngineeringCo.)andTed L.PorterandJim Isbill.Cases 10-CB-4238 and 10-CB-436730 July 1987SUPPLEMENTAL DECISION ANDORDERBy MEMBERS BABSON, STEPHENS, ANDCRACRAFTOn 16 May and 30 September 1985, respectively,the National Labor Relations Board issued a Deci-sion and Order in each of the above cases' inwhich it ordered that the Respondent, inter alia,make whole discriminatees for any losses they mayhave suffered resulting from the Respondent'sunfair labor practices in violation of Section8(b)(1)(A) and (2) of the National Labor, RelationsAct.On 12 November 1986 the Regional Director forRegion 10 approved a stipulation entered into bythe parties. The parties agreed to the amount ofbackpay due eight individuals, and the Respondentwaived the issuance of a backpay specification andnotice of hearing, answer, an administrative lawjudge's decision, the filing of exceptions and briefs,and all further proceedings to which it may be en-titled under the Actor the Board's Rules and Reg-ulations.On 30 March 1987 the General Counsel filedwith the Board a Motion for Summary Entry ofOrder Enforcing Stipulation. The General Counselalleges that the Respondent has failed to make pay-ment as agreed in the stipulation. Subsequently, on7April 1987, the Board issued an order transfer-ring the proceeding to the Board and a Notice toShow Cause why the General Counsel's motionshould not be granted. The Respondent filed a re-sponse to the Notice to Show Cause in which it al-275 NLRB 433 (1985) (Case 10-CB-4238) and 276 NLRB 898 (1985)(Case 10-CB-4367)75leged that it does not have the monies to makepayment of the backpay in stipulated amounts andthat it has evidence that the eight individuals hadinterim earnings that should be used to reduce thetotal amount of the backpay stipulation.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary Entry ofOrder Enforcing StipulationThe stipulation specifically states that payment ofsums set forth to the named individuals constitutesfull compliance with the affirmative monetary pro-visions of the Board's Orders. The Respondent hasfailed to offer any valid reasons why it should notbe bound by the terms of the stipulation. Accord-ingly, the Board grants the Motion for SummaryEntry of Order Enforcing Stipulation and con-cludes that the amount due each named individualisas stated in the stipulation. The Board ordersthat payment to each named individual be made bythe Respondent as set forth in the stipulation.ORDERThe National Labor Relations Board orders thatthe Respondent, Teamsters Local Union #519, af-filiatedwith the International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America, Oak Ridge and Knoxville, Tennessee,itsofficers, agents and representatives, shall makewhole Grady Baldwin, Eugene Branson, Jerry Bur-gess, Terry Burgess, Edgar Cate, Roger Davidson,Jim Isbill, and Ted L. Porter by payment to themof the respective amounts stated in the stipulation,plus interest to be computed in the manner pre-scribed inNew Horizons for the Retarded,2less taxwithholdings required by Federal and state laws.2 In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest will be computed -at the "short-term Fed-eral rate" for the underpayment of taxes as set out in the 1986 amend-ment to 26 U.S C § 6621. Interest on amounts accrued prior to 1 January1987 shall be computed in accordance withFlorida Steel Corp,231NLRB 651 (1977).285 NLRB No. 14